Citation Nr: 0111054	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

The appeal arises from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying an increased rating for the 
veteran's service-connected PTSD. 


REMAND

The veteran contends that his PTSD has increased in severity.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.
 
The veteran was afforded a VA psychiatric examination in 
September 1999.  He then reported that he was asocial and 
could not do everything he wanted to do, including attendance 
of a recent reunion of fellow soldiers, due to his PTSD.  He 
reported that he still avoided things that reminded him of 
war, that he had dreams of war and that he had recurring 
memories of war experiences triggered by common sights.  He 
reported that he could not accept invitations to visit his 
children who lived nearby due to his PTSD.  He also reported 
that he would not go to dances and that he had not been to a 
movie since 1948.  However, he reported that he has not lost 
any significant interest in activities.  He reported taking 
trazodone which helped him with his difficulty sleeping.  
Mood was noted to be dysthymic, though the veteran did not 
have episodes of major depression.  He reported that he was 
irritable during the day and could be short with people.  He 
reported that he had not worked since he retired at age 62, 
and reported that he received Social Security and was able to 
live within his means.   On examination, the veteran's speech 
was intact and his answers to questions were appropriate.  He 
showed much emotion when talking about war experiences, with 
some tearing of the eyes, and he reported that this show had 
been a constant problem over the years.  The examiner noted 
that the veteran had all the signs of PTSD.  The examiner 
also noted that the veteran's medication had not changed 
much.  The examiner concluded that the veteran was not 
suicidal or homicidal, and that there was no history of 
psychosis, delusions, or hallucinations, with current 
orientation and intellectual functioning intact, and current 
insight and judgment fair.  The examiner assigned a Global 
Assessment of Function (GAF) Scale score of 50.  The Board 
considers it desirable that the clinical findings on 
examination be reported in terms of the VA rating criteria, 
because GAF scores alone do not equate precisely with the 
rating criteria.

At that examination, the examiner noted that the veteran was 
seen by a physician at West Roxbury Hospital, apparently for 
his PTSD, every five to six months, and it was this physician 
who had prescribed his trazodone.  Records of these clinical 
treatments may assist the veteran in his claim, and therefore 
should be obtained.  Thereafter, the veteran should be 
afforded an additional VA examination benefited by a review 
of these clinical records.  Veterans Claims Assistance Act of 
2000. 

The case is remanded for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
September 1999, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  In particular, 
records of clinical treatment at West 
Roxbury Hospital should be obtained and 
associated with the claims folder. 

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the extent and severity of his PTSD.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The RO must give the 
examiner a copy of the current rating 
criteria for evaluating psychiatric 
disorders.  The examiner should comment 
as to the presence or absence of each 
symptom and finding required for 
disability ratings from zero to 100 
percent, and where present, the frequency 
and severity thereof.  The examiner 
should report the symptoms and findings 
in conjunction with the VA rating 
criteria, as distinguished from using GAF 
scores.  

3. The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




